Title: From John Adams to Robert R. Livingston, 16 May 1782
From: Adams, John
To: Livingston, Robert R.



No. 11.
The Hague May 16th. 1782
Sir

On the twelfth of this month, I removed into the Hôtel des Etats Unies de l’Amerique, situated upon the Canal called the Fleweele Burgwal at the Hague, where I hope the Air will relieve my Health in some degree from that weak state to which the tainted atmosphere of Amsterdam has reduced it.
The American Cause has gained a signal Triumph in this Country. It has not persuaded an ancient Rival and an avowed natural hereditary Enemy to take a Part against Great Britain; but it has torn from her Bosom an intimate affectionate Friend and a faithful Ally of an hundred Years Continuance. It has not persuaded an absolute Monarchy to follow the Dictates of its own Glory and Interest and the unanimous Wish of the People, by favouring it; but availing itself only of the still small Voice of Reason, urging general Motives and national Interests, without Money, without Intrigue, without imposing Pomp, or more imposing Fame, it has prevailed against the utmost Efforts of Intrigue and Corruption, against the almost universal Inclination of Persons in Government, against a formidable Band of Capitalists, and the most powerful mercantile Houses in the Republick, interested in English Funds and too deeply leagued in English Affairs.
Altho’ these Obstacles are overcome so far, as to have obtained an Acknowledgment of our Independence, yet it is easy to see, that they are not annihilated and therefore We cannot expect to recieve such cordial and zealous assistance, as We might recieve if the Government and People had but one Heart.
I wish it were in my Power to give Congress upon this Occasion Assurances of a Loan of Money, but I cannot. I have taken every Measure in my Power to accomplish it, but I have met with so many Difficulties that I almost despair of obtaining any thing. I have found the Avidity of Friends as great an Obstacle as the ill Will of Ennemies. I can represent my Situation in this Affair of a Loan, by no other Figure than that of a Man in the midst of the Ocean negotiating for his Life among a School of Sharks. I am sorry to use Expressions which must appear severe to You: but the Truth demands them.
The Title of American Banker, for the sake of the Distinction of it, the Profit of it, and the Introduction to American Trade, is solicited with an Eagerness past Description. In order to obtain it, a House will give out great Words and boast of what it can do: but not one will contract to furnish any considerable Sum of Money; and I certainly know, let them decieve themselves as they will, and decieve as many others as they may by their confident Affirmations, that none of them can obtain any considerable Sum. The Factions, that are raised here about it between the French Interest, the Republican Interest, the Stadthouderian Interests and the Anglomane Interests, have been conducted with an indecent Ardor, thwarting, contradicting, caluminating each other, until it is easy to fore see the Effect will be to prevent Us from obtaining even the small Sums, that otherwise might have been found. But the true and the decisive Secret is, there is very little Money to be had: The Profits of their Trade have been annihilated by the English for several Years. There is therefore no Money but the Interest of their Capitalists, and all this is promised for Months and Years beforehand to Bookkeepers, Brokers and Undertakers, who have in Hand Loans open for France, Spain, England, Russia, Sweeden Denmark, for the States General, the States of Holland, the States of Friesland, the East and West India Companies &c. &c. &c.
But the Circumstance which will be fatal to my Hopes at this time is this, there is just now unexpectedly opened a Loan of Nine Millions for the India Company under the Warranty of the States, in which they have raised the Interest one per Cent above the ordinary Rate. I had obtained an Agreement of the Undertakers for two Millions but before it was completed this Loan appeared, which frightened the Undertakers so as to induce them to fly off. I must therefore entreat Congress to make no Dependence upon me for Money.
There is one Subject more, upon which I beg leave to submit a few hints to Congress. It is that of Mr. Dumas, whose Character is so well known to Congress that I need say nothing of it. He is a Man of Letters and of good Character: but he is not rich, and his Allowance is too small at present for him to live with Decency. He has been so long known here to have been in American Affairs altho’ in no public Character that I know of, but that of an Agent or Corre­spondent appointed by Dr. Franklin or perhaps by a Committee of Congress, that, now our Character is acknowledged, it will have an ill effect, if Mr. Dumas remains in the Situation he has been in. To prevent it in some measure I have taken him and his Family into this House: but I think it is the Interest and Duty of America to send him a Commission as Secretary to this Legation and Charge des Affaires, with a Salary of five hundred a Year sterling, while a Minister is here, and at the Rate of a thousand a Year, while there is none.
There is another Gentleman whose indefatigable application to the affairs of the United States, and whose faithfull Friendship to me, in sickness and in Health, demand of me, by the Strongest Claims of Justice and of Gratitude, that I should mention him to Congress, and recommend him to their favour. This Gentleman is Mr Thaxter whose Merit in my opinion is greater, than I dare express.
Edmund Jenings Esqr. of Brussells has honoured me with his Correspondence and been often serviceable to the United States, as well as friendly to me. His Manner and Disposition are very amiable, and his Talents equal to any Service, and I cannot but wish that it might be agreable to the Views of Congress to give him some Mark of their Esteem.
How shall I mention another Gentleman, whose Name perhaps Congress never heard, but who, in my opinion has done more decided and essential Service to the American Cause and Reputation within these last eighteen Months, than any other Man in Europe.
It is Mr. A. M. Cerisier, beyond all Contradiction one of the greatest Historians and political Writers in Europe, Author of the Tableau de l’ Histoire des Provinces Unies des Pays Bas, author of the Politique Hollandais and many other Writings in high Esteem. By Birth a Frenchman, educated in the University of Paris, but possessed of the most genuine Principles and Sentiments of Liberty, and exceedingly devoted by Principle and Affection to the American Cause. Having read some of his Writings, and heard much of his Fame I sought and obtained an Acquaintance with him, and have furnished him with Intelligence and Information on American Affairs, and have introduced him to the Acquaintance of all the Americans who have come to this Country, from whom he has picked up a great deal of true Information about our Affairs and perhaps some Mistakes. His Pen has erected a Monument to the American Cause more glorious and more durable than Brass or Marble. His Writings have been read like Oracles and his Senti­ments weekly echoed and re-echoed in Gazettes and Pamphlats both in French and Dutch for fifteen Months. The greatest fault I know in him is his too zealous friendship for me, which has led him to flatter me with Expressions, which will do him no honor, however sincerely and disinterestedly they might flow from his Heart.
Congress must be very sensible, that I have had no Money to lay out in secret Services, to pay Pensions, to put into the hands of Continental Agents, or in any other Way to make Friends. I have had no Money but my Salary, and that has been never paid me without Grudging. If I have Friends in Europe, they have not most certainly been made by Power, nor Money, nor any Species of Corruption, nor have they been made by making Promisses or holding out alluring Hopes. I have made no Promisses nor am under any Obligation, but that of private Friendship and simple Civility, to any Man, having mentioned such as have been my Friends, because they have been Friends to the United States and I have no other in Europe at least, and recommended them to the Attention of Congress, as having rendered, important Services to our Country, and able to render still greater, I have done my Duty, whatever Effect it may have. If some small part of those many Millions, which have been wasted by the most worthless of Men, could have been applied to the Support and Encouragement of Men of such great Value, it would have been much better. It is high time: it is more than time, that a proper Discernment of Spirits and Distinction of Character were made: That Virtue should be more clearly distinguished from Vice, Wisdom from Folly, Ability from Imbecility, and real Merit from proud imposing Impudence, which, while it pretends to do every thing, does nothing but Mischief.
The Treaty of Commerce is under Consideration, and will not that I foresee meet with any Obstacle.
I have the Honor to be, with great Esteem and Respect, Sir your most obedient and most humble servant

J. Adams

